Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-20 are allowed
Reasons for Allowance
3.    	The most representative prior arts to Kazushi Sato (hereinafter Sato) (US 2014/0037002) of Hao Liu et al., (hereinafter Liu) “Fast HEVC Intra-Prediction Mode Decision based on Conditional Selection with Hybrid Cost Ranking” 978-1-4673-9604-2 © 2015 IEEE in view of Jaehwan Kim et al., (hereinafter Kim) “FAST INTRA MODE DECISION OF HEVC BASED HIERARCHICAL STRUCTURE” © 2011 IEEE; 978-1-4577-0031-6 has been analyzed and found to be overcome by the amended claims reciting inter alia;
obtaining, for the coding unit, preliminarily selected direction vectors that are selected from intra-frame directions according to rate-distortion costs; 
modifying a quantity of the preliminarily selected direction vectors according to the reference direction based on the prediction direction of the upper-layer coding unit, 
generating accurate-selection adjustment control information specifying whether to perform adjustment on other types of directions including the reference direction and most probable mode (MPM) candidate directions; and 
, the accurate-selection adjustment control information, and the modified quantity of the preliminarily selected direction vectors selected according to the rate-distortion costs, the processed candidate direction vectors being used for selecting a direction corresponding to an optimal cost as a prediction direction for unit prediction performed for the coding unit.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/